Title: From Thomas Jefferson to Samuel J. Cabell, 25 April 1803
From: Jefferson, Thomas
To: Cabell, Samuel J.


          
            25 Apr. 1803
          
          I have  have been instrumental  Randolph my son in law, with you, . I assure you on my honour it is without foundation. the first idea I ever had of his offering himself was on my arrival at his house the 11th. of March, when he had already been acting some days in it, & when probably it was known to yourself, and the only conversation I ever had with him on the subject was one in which I endeavored to prepare him by calculation for a failure. had I believed that the abandonment of his own affairs, & his engaging in public life would contribute to his interest or happiness, there would have been nothing unnatural or unreasonable in my wishing him to do so but having a very different opinion there was no motive for me to depart from my ordinary rule of not intermedling in any election, still less in a case where my long regard for you would certainly have dissuaded me. knowing nothing of the event of the election, I am urged to this explanation by no earthly motive but that of preventing your having any false impression on the subject, which would be to me a matter of real concern.
          In addition to the orders from the government of Spain to the Intendant of New Orleans to restore instantly our right of deposit, as you have seen by the letter of the Marquis Yrujo we have received official assurance that in the instrument of cession of Louisiana to France is a clause with these words ‘Saving the rights acquired by other powers in virtue of treaties made with them by Spain’ which shews that neither power proposed to disturb our rights. Accept my friendly salutations and assurances of great esteem & respect.
          
            Th: Jefferson
          
        